Citation Nr: 1133427	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-37 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs South Central VA Healthcare Network in Ridgeland, Mississippi


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred from February 18, 2009 to February 23, 2009 at St. John's Regional Medical Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

According to VA Healthcare Network, the appellant is a veteran who served on active duty from July 1968 to July 1972 and again from November 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 determination of the Department of Veterans Affairs (VA) South Central VA Healthcare Network in Ridgeland, Mississippi.

In November 2010, the Veteran and his wife had a video hearing before the Board at the Regional Office (RO) in St. Louis, Missouri and the transcript is of record.

The Veteran raised the issue of entitlement to service connection for a gastrointestinal disorder during his hearing before the Board.  The matter is REFERRED to the RO for proper adjudication.


FINDINGS OF FACT

1.  The Veteran was treated at St. John's Regional Medical Center from February 18, 2009 to February 23, 2009 for a non-service-connected disability.  

2.  The private treatment was not authorized by VA.

3. At the time of the Veteran's hospitalization, the Veteran carried private health insurance, which largely, but not completely, reimbursed the cost of the Veteran's non-VA private medical treatment. 


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for unauthorized medical services provided at St. John's Regional Medical Center from February 18, 2009 to February 23, 2009 have not been met.  38 U.S.C.A. § 1725, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 17.120, 17.1000, 17.1001, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's combined health record folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

It is not clear whether VA's duty to notify is applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the CAVC appeared to assume the VCAA is applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of 38 U.S.C. and 38 C.F.R, moreover, contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 (2010) discuss the adjudication of claims for reimbursement of unauthorized medical expenses. According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

The Veteran was sent a letter in July 2009 advising him of the information necessary to substantiate his claim as well as notifying him of all relevant procedure and appellate rights.  The VA Healthcare Network has explained to the Veteran the bases for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.  There is no indication that any additional notice or development would aid the veteran in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A .  The Veteran has shown actual knowledge of the requirement that he not have private health insurance coverage in order to be reimbursed.

In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claim.  

Reimbursement for Private Medical Treatment

The Veteran was hospitalized at St. John's Regional Medical Center from February 18, 2009 to February 23, 2009 for gastrointestinal bleeding, hypertension and severe anemia due to gastrointestinal bleeding.

At the time of the Veteran's hospitalization in February 2009, he was receiving regular treatment at the VA outpatient clinic in Mt. Vernon, Missouri.  Indeed, the Veteran's spouse testified at the Board hearing that on February 18, 2009, the day of his hospitalization, the Veteran had an appointment with his regular treating VA physician for 1:00 pm due to his symptoms of gastrointestinal bleeding.  The Veteran, however, began to deteriorate around 9:00 am.  The Veteran's spouse testified before the Board that she then called 911 and the Mt. Vernon VA office to let them know of his deteriorating condition.  According to her testimony, the VA office was aware the Veteran was going to a private facility and told them "that's what [they] needed to do."

The Board has considered the Veteran's and his spouse's testimony.  To the extent they are claiming the Veteran's emergency room (ER) visit was "authorized" by the VA, the Board disagrees.  Again, the Veteran's spouse claims she called VA to let them know the Veteran's condition deteriorated and they acknowledged or otherwise encouraged the Veteran to seek immediate emergency care at a private facility.  

The Board does not doubt the testimony of the conversations she had with the VA medical clinic in Mt. Vernon, Missouri.  Indeed, it is VA hospital protocol, where a veteran calls a VA hospital and says he is having symptoms that he considers emergent, for the person answering the phone to tell the veteran to go to the nearest ER.  This protocol, however, is not considered "authorization" as defined under 38 C.F.R. § 17.54. 

In Smith v. Derwinski, 2 Vet. App. 378 (1992), a veteran had called a VA clinic and spoke to one of his treating physicians regarding his heart condition, namely congestive heart failure. The VA physician told the veteran that he could not see him and recommended he go to a private facility, which he named.  The Court found that the advice of a doctor was not "the specific type of authorization contemplated by the regulation." Id. at 379. 

Similarly, here, the VAMC operator merely confirmed that the Veteran should go to the nearest emergency room if the Veteran felt his symptoms were a true emergency.  This advice is not the specific type of authorization required by 38 C.F.R. § 17.54.  Cf. Smith, 2 Vet. App. at 379.  Thus, the Board finds that the relevant private treatment at St. John's was not authorized by VA.

In the absence of prior authorization, which is the case here, the Veteran may still be reimbursed if eligibility is established.

It must be noted that the medical care the Veteran received, as discussed above, was not for a service-connected disability.  Therefore, a preponderance of the evidence is against payment or reimbursement for private medical care, under the provisions of 38 U.S.C.A. §§ 1703 or 1728.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 17.1000-17.1002 (2010) (the implementing regulations).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), which provides general authority for the reimbursement of non-VA emergency treatment.  To be eligible for reimbursement under this Act the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent lay person (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) The veteran has no contractual or legal recourse against a third party that could reasonably be pursued for or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002 (emphasis added).  Failure to satisfy any of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).  

(The Board notes that the Veterans' Mental Health and Other Care Improvements Act was enacted in October 2008.  Pub. L. No. 110-387, 122 Stat. 4110 (2008).  This act, among other things, revised 38 U.S.C. §§ 1725 and 1728.  In regards to section 1725, VA now shall provide payment or reimbursement for the treatment if the above-listed requirements are met.  That is, payment or reimbursement is no longer discretionary.  Additionally, the provision that pertains to a continued medical emergency has been revised.)

In this case, the Veteran, as of February 18, 2009, was in the VA health care system and had been receiving treatment at the VA outpatient clinic in Mt. Vernon, Missouri, about 90 miles away from his home.  The nearest VA medical clinic was in Fayetteville, Arkansas, about 130 miles away from his home.  In a true emergency, a VA medical facility would not be a feasible option. 

The private medical records from St. John's Regional Medical Center indicated the Veteran was admitted to the Intensive Care Unit (ICU) after arriving by ambulance on February 18, 2009 with gastrointestinal bleeding, blood pressure reading of 89 over 53, and complaints of dizziness.  The Veteran was provided three liters of IV fluids on arrival.  During his hospital course, several diagnostic procedures were completed, to include an esophagogastroduodenoscopy, colonoscopy and bleeding scan.  The Veteran was diagnosed with gastrointestinal bleeding likely due to small bowel bleeding, hypertension due to gastrointestinal bleeding and severe anemia due to gastrointestinal bleeding.  Whether the Veteran's hospitalization constitutes a medical emergency, however, need not be discussed because at least one undisputable criterion under 38 U.S.C.A. § 1725 has not been met, namely the Veteran had coverage under a private health-plan contract, Aetna to be specific, for at least part of the non-VA medical treatment. 

The VA Healthcare Network denied the Veteran's request for reimbursement based on a finding that the Veteran carried other insurance, which largely reimbursed the Veteran for medical costs.  No specific findings were made with regard to the feasibility of other VA facilities or the emergent nature of the medical treatment.

The Veteran does not dispute that his private health insurance covered the bulk of his medical bills.  He indicates he is still liable for over $2,800 of copayments, which he believed VA would cover.  In that regard, the Veteran testified that, in 2006, he received private treatment for a stroke and, at that time, Aetna paid the majority of the medical bills, but VA covered the remaining balance.  He does not see how his 2006 circumstance was different than the current appeal.

The Board acknowledges the Veteran's confusion, but the 2006 fact pattern is not currently before the Board for review.  The particular circumstance of that private treatment, moreover, has no bearing on the current appeal.

To the extent the Veteran is claiming his prior experience with VA and/or his communications with VA made him unaware of the consequences of using private medical facilities for treatment, the claim still may not be granted.  While the Board sympathizes with the Veteran's situation, the VA has no legal duty to tell him he will not be reimbursed for private medical expenses nor is the VA liable for the Veteran's reliance on bad advice dispensed by a VA employee.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding that inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous advice given by a government employee cannot be used to estop the government from denying benefits).  

Although it is unclear why the Veteran was reimbursed in the past for private treatment, every circumstance is different and his potential reliance on this prior experience or other communications with VA does not provide a legal basis for eligibility of reimbursement. 

Rather, the crucial inquiry here is whether Aetna's reimbursement of most, but not all, of the Veteran's medical costs relinquishes his eligibility of the remainder of the bill.  The Board concludes, regrettably, that it does, and thus reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 cannot be granted.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g). 

A Senate Report from November 10, 2005, reviewed and explained the current meaning of § 1725 stating that, "[u]nder current law, a veteran receiv[ing] emergency care in the private sector for a nonservice-connected condition can only be reimbursed if he or she has no other insurance coverage."  S. Rep. No. 109-177, Veterans' Health Care Act of 2005 at 15 (November 10, 2005) (emphasis added).  That is, "...payment is...contingent on the veteran not having any other health insurance coverage for the service." Id. at 13. 

The report proposed an amendment to allow for reimbursement for veterans who only received partial reimbursement for medical expenses and who remain personally liable on the remainder of the medical bill.  To date, however, the proposed amendment has not been enacted and no other provision allows for such reimbursement.

The Board does note that Congress, in enacting the present statute, did recognize that health care providers often recognize the economic burden upon persons who receive emergency care and cannot afford to pay the full billed amount (in this case, the sum remaining after the amount already paid by the health insurance provider):

[T]he Committee takes notice of the frequency with which providers of emergency care "write off" such debts in cases where the debt is deemed uncollectible or the costs of collection exceed the likely recovery. VA serves a population which is substantially elderly, indigent, and chronically ill. . . . [It] stands to reason that in most instances under current law providers would write off the debts arising from the provision of emergency care to these veterans.

House of Representatives Report No. 106-237, at pages 39-40, (July 16, 1999). Clearly, the Board has no jurisdiction or other authority over the health care providers in the present case, but it would be a service to the Veteran if they were to consider mitigating or writing off the remaining debt of the appellant herein, who is a service-disabled veteran, 61 years of age, with several service-connected conditions and a 50 percent disability rating.

The Board is sympathetic to the Veteran's contentions regarding treatment rendered in February 2009; however, the Board cannot grant the Veteran's claim unless the facts of the case meet all the requirements under 38 C.F.R. § 17.1002.  Because the Veteran has failed to meet the requirement that he did not have coverage under a health-plan contract under 38 C.F.R. § 17.1002(g), the Board must deny the claim.  Where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis, 6 Vet. App. at 430.  For these reasons, the Board finds that the Veteran's claim is without legal merit and the benefit-of-the-doubt doctrine in not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The undersigned appreciates the forthright and sincere testimony of the Veteran and his spouse at his hearing before the Board.


ORDER

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred from February 18, 2009 to February 23, 2009 is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


